Citation Nr: 1035274	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-24 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than May 25, 2004 for a 
10 percent evaluation of costochondritis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to July 1983 
and from April 1994 to April 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2004, a statement of the case 
was issued in July 2006, and a substantive appeal was received in 
August 2006.   

The Veteran's August 2004 notice of disagreement included her 
disagreement with the denial of service connection for 
sarcoidosis.  However, the RO issued a July 2006 rating decision 
in which it granted service connection for sarcoidosis.  The 
rating decision constituted a full grant of the claim.  
Consequently, the issue is not before the Board.  The Board does 
note that the Veteran filed an August 2006 notice of disagreement 
with respect to the effective date of service connection.  The RO 
issued a February 2008 statement of the case.  The Veteran has 
not filed a substantive appeal with regards to an earlier 
effective date for service connection of sarcoidosis.  
Consequently, this issue is not before the Board.

The August 2004 rating decision also denied an earlier effective 
date for a total disability rating based on individual 
unemployability (TDIU).  The effective date is October 1, 1998.  
The Veteran filed a timely notice of disagreement.  However, in a 
January 2007 statement in support of the claim (VA 21-4138), she 
indicated that she decided to "drop" (withdraw) the claim.  
Consequently, the issue is not before the Board. 

Finally, the Board notes that the current earlier effective date 
(EED) claim arises as a result of the Veteran's contention that 
she should be granted a 10 percent rating effective April 1997 
through July 1998.  Since the September 1997 rating decision that 
assigned a noncompensable rating for that period of time has been 
made final, an increased rating for that time period can only be 
achieved as a result of a claim of clear and unmistakable 
evidence.  To that end, in its August 2010 brief, the Veteran's 
representative noted that when the RO granted service connection 
for costochondritis, it also granted service connection for 
bursitis in the Veteran's knees.  The RO assigned a 
noncompensable rating for costochondritis, and a 10 


percent rating for bursitis.  The Veteran's representative argues 
that the RO erroneously combined the two ratings and misapplied 
38 C.F.R. § 4.25; and it argues that the error constituted clear 
and unmistakable error.  

The issue of clear and unmistakable error (CUE) has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

It was not factually ascertainable prior to May 25, 2004, that 
the Veteran's service-connected costochondritis had increased in 
severity so as to meet the criteria for a 10 percent rating.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to May 25, 
2004, for a 10 percent evaluation for the Veteran's service-
connected costochondritis 
have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 
38 C.F.R. 
§§ 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated June 2004.   

Since the issue in this case (entitlement to an earlier effective 
date) is a downstream issue from that of entitlement to an 
increased rating (for which a VCAA letter was duly sent in June 
2004), another VCAA notice is not required.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  It appears that the United States Court of 
Appeals for Veterans Claims has also determined that the 
statutory scheme does not require another VCAA notice letter in a 
case such as this where the appellant was furnished proper VCAA 
notice with regard to the claim of service connection itself.  
See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The June 2004 notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, the RO sent the Veteran a December 2006 
correspondence that fully complies with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the Veteran a physical 
examination in June 2004, obtained medical opinions as to the 
etiology and severity of her disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims file; 
and the appellant has not contended otherwise.  

Earlier Effective Dates

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original claim 
or a claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, such determination is made on the basis of 
the facts found.  38 C.F.R. § 3.400(a).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date for 
the assignment of an increased evaluation shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of the application therefor.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective 
date of an award of increased compensation shall be the earliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred, if an application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if 
the increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of the claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
completion.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the date 
of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the 
report relates to a disability which may establish entitlement.  
Once a formal claim for pension or compensation has been allowed 
or a formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not compensable 
in degree, receipt of a report of examination or hospitalization 
by VA or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of a claim.  The 
provisions of this paragraph apply only when such reports relate 
to examination or treatment of a disability for which service-
connection has previously been 


established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on 
which evidence is received from a private physician or layman is 
the date which will be used for effective date purposes.

The Board notes that service connection for costochondritis was 
granted by way of a September 1997 rating decision.  In it, the 
RO assigned a noncompensable rating effective April 2, 1997 (the 
date of receipt of the claim).  The Veteran did not file a timely 
notice of disagreement with regards to the rating or the 
effective date.  Consequently, the September 1997 rating decision 
became final.   

With consideration of the above analysis that the September 1997 
decision is final, and the claim for an increase was received on 
May 25, 2004, the general rule, as provided at 38 C.F.R. § 
3.400(o)(1), is that the effective date of the award of an 
increased evaluation is the date of the Veteran's claim, May 25, 
2004, or the date entitlement is shown, whichever is later.  
Nevertheless, the pertinent statute then goes on to specifically 
provide that the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  Therefore, the focus of the Board's 
review is whether it is factually ascertainable that the Veteran 
experienced an increase in her service-connected costochondritis 
during the year prior to May 25, 2004, in other words as of May 
25, 2003 or later.  See Quarles v. Derwinski, 3 Vet.App. 129, 135 
(1992); see also Harper v. Brown, 10 Vet.App. 125, 126 (1997) (38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also that 
the claim is received within one year after the increase)).  In 
determining whether or not an increase was factually 
ascertainable during the year prior to May 25, 2004, the Board 
will review the entirety of the evidence of record.  See Hazan v. 
Gober, 10 Vet.App. 511 (1997); Swanson v. West, 12 Vet.App. 442 
(1999).  

The Board notes that during the year prior to May 25, 2004, the 
evidence largely consists of VA outpatient treatment records.  
Based on these records, the Board finds that it is not factually 
ascertainable that an increase in the Veteran's disability 
occurred within one year prior to the date of receipt of the 
claim.  To the contrary, the outpatient treatment reports during 
the applicable time period (May 25, 2003 - May 25, 2004) 
predominantly concern respiratory problems and sarcoidosis.  

The Board once again notes that the Veteran has never expressly 
argued that the severity of her costochondritis increased during 
this period.  Instead, she has argued that she should be granted 
a 10 percent rating effective April 1997 through July 1998.  This 
issue of an entitlement to a 10 percent rating over this period 
can only be addressed as part of a CUE claim, since the September 
1997 rating decision (that assigned a noncompensable rating over 
the course of that period) is final.  
  
After reviewing the evidence, the Board must conclude that it was 
not factually ascertainable prior to May 25, 2004, that the 
criteria for a 10 percent rating had been met.  Thus, based on 
the medical evidence, the Board must conclude that the 
preponderance of the evidence is against assignment of a 10 
percent rating prior to May 25, 2004.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


